—Orders, Supreme Court, New York County (Herman Cahn, J.), entered October 19, 2001 and October 26, 2001, respectively, which denied plaintiff’s motion to convert the complaint into a notice of claim, and granted defendant’s motion to dismiss the complaint for plaintiff’s failure to satisfy the notice and pleading requirements of Public Housing Law § 157 (1), unanimously affirmed, without costs.
In this action to recover for defendant Housing Authority’s allegedly wrongful failure to award three construction contracts to plaintiff, dismissal of the complaint was warranted in view of plaintiff’s noncompliance with the notice and pleading requirements of Public Housing Law § 157 (1) (see, Leon v New York City Hous. Auth., 214 AD2d 455). While it may be true that the Public Housing Law § 157 (1) notice of claim requirement does not apply to claims against defendant for discriminatory practices under the Human Rights Law (Executive Law § 296 et seq.; see, Palmer v City of New York, 215 AD2d 336), no such claims are comprehensibly alleged by plaintiff. In any *256event, notice and pleading defects aside, it is plain, as the motion court observed, that plaintiff has no claim for wrongful denial of the three contracts at issue. On one of the contracts, plaintiff was not the low bidder, and he failed to obtain the insurance upon which the award of the remaining two contracts had been conditioned. Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Marlow, JJ.